Citation Nr: 1450070	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-06 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected allergic rhinitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned acting Veterans Law Judge (VLJ) at a video conference hearing in June 2014.  A copy of the transcript has been associated with the claims file. 

In July 2014, the Veteran submitted a private medical statement to the Board.  The Veteran waived initial RO consideration of the new evidence submitted.  38 C.F.R. § 20.1304(c) (2013).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral hearing loss that began during active duty or is related to an incident of service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss is caused by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  
II.  Decision  

The Veteran contends that service connection is warranted for his bilateral hearing loss as it began during service and is attributable to his noise exposure during active duty.  Specifically, in a June 2011 personal statement, the Veteran explained that he served as a navigation copilot and aerial sensor specialist on an OV-1D Mohawk aircraft and was exposed to acoustic trauma.  At the June 2014 Board hearing, the Veteran testified that he was not provided hearing protection in service and started noticing hearing loss shortly after discharge from service.  See the Board hearing transcript, p. 5.  After discharge from service, the Veteran reported working in a various jobs, which included being construction worker, plant manager, gold buyer for a pawn shop, and a corrections officer.  He stated that there was no noise exposure for any of his post-service employment or recreationally while deer hunting.  See the Board hearing transcript, p. 3, 4.  The Veteran asserts that his bilateral hearing loss is attributable to his military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service connected disability, and (3) a medical nexus evidence establishing a connection between the current disability and the service connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In regard to element (1) for a service connection claim, a current disability is shown in the audiometric testing results performed at a VA examination in July 2011.  The July 2011 VA examination report reflects that the Veteran has sensorineural bilateral hearing loss for VA purposes, and the July 2011 VA examiner diagnosed him with mild to moderate bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.385.  

In regard to element (2), in-service incurrence, the Board notes that service treatment records are silent for complaints, treatment, or diagnosis of bilateral hearing loss.  However, audiometric testing conducted at the March 1978 entrance examination and at the January 1981 discharge examination show a small shift in his hearing from enlistment to separation.  More importantly, his DD Form 214 shows that his military occupational specialty (MOS) was an aerial sensor specialist, which conceivably exposed him to acoustic trauma.  Therefore, his contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus, noise exposure is conceded.  See 38 U.S.C.A. § 1154.  

The evidence relating to element (3), a causal relationship, consists of VA results from a July 2011 VA examination, a VA physician's opinion dated August 2012, a September 2012 VA addendum opinion, and a July 2014 private medical statement.  After review of the claims file and audiological testing, the July 2011 examiner diagnosed the Veteran with mild to moderate sensorineural bilateral hearing loss.  The examiner concluded that the Veteran's bilateral hearing loss is not caused by or a result of his military noise exposure.  She explained that while audiometric testing conducted upon entrance and at discharge from service showed a shift in the Veteran's hearing, such shift was not a "significant change."  She concluded that in all likelihood, multiple etiologies are responsible for the Veteran's hearing loss, to include, sociocusis, civilian hazardous noise exposure, presbycusis, and idiopathic factors.  In August 2012, a VA audiologist reviewed the claims file and opined that because there was no evidence of sensorineural hearing loss at discharge, as well as no evidence of aggravation of sensorineural hearing loss at discharge, the service-connected allergic rhinitis had no effect on the Veteran's bilateral hearing loss.  In the September 2012 VA addendum opinion, the VA audiologist concluded that the Veteran's bilateral hearing loss is less likely as not secondary to or aggravated by his service-connected allergic rhinitis.  The VA audiologist explained that conditions such as allergic rhinitis may cause hearing loss because it can affect the function of the middle ear.  Such type of hearing loss is termed conductive hearing loss.  Conductive hearing loss can often be corrected medically or surgically.  On the other hand, sensorineural hearing loss cannot be medically or surgically corrected, causes damage to the inner ear (cochlea) or to the nerve pathways from the inner ear to the brain, and is the most common type of permanent hearing loss.  

Finally, in July 2014, the K.N., M.D., a private audiologist, provided an opinion.  Dr. K.N. stated that she reviewed the Veteran's March 1978 enlistment hearing test and his January 1981 separation hearing test, specifically noting a threshold shift in the right ear at 1000 Hertz from 15 decibels to 20 decibels and at 4000 Hertz from 10 decibels to 20 decibels, with no threshold shifts in the left ear.  She also reiterated the Veteran's contentions of being exposed to acoustic trauma in service while working with aircrafts for several years.  She concluded that based on the results from the in-service hearing tests, his contentions of exposure to noise in service, and private audiological results dated June 2014, the Veteran's bilateral hearing loss is at least as likely as not (probability of at least 50 percent or more) caused by his military service.  

There need not be a certainty of probative evidence in order for a claim to be granted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). 

There is conflicting yet informed and competent medical evidence as to whether the Veteran's bilateral hearing loss is caused by his military service.  However, no apparent basis exists for rejecting any of the opinions.  There is an approximate balance of the positive and negative evidence.  The evidence is in relative equipoise.  

Resolving any doubt in the Veteran's favor, service connection for the Veteran's bilateral hearing loss is granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


